Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 10 December 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 13, 15, 17-20, 22, 26. 42-44 have been canceled.
2. No new Claims have been added.
3. Claims 14 and 51 have been amended. 
4. Remarks drawn to rejections under 35 USC 102.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claim(s) 14, 21, 23-24, 27, 29-30, 47-51 under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu et al (J. Biomaterials and Nanobiotechnology, 2012, 3, 1-9; cited in IDS filed 04/01/2016; of record) has been withdrawn in view of the amendment to claims 14 and 51 regarding the range of the degree of substitution. Muramatisu does not expressly teach the degree of substitution as in claims 14 and 51.
	Claims 1-2, 14, 16, 21, 23-25, 27-41 and 45-51 are pending in the case. Claims 1-12 and 31-41 have been withdrawn from consideration as being drawn to a non-elected invention. Claims 14, 16, 21, 23-25, 27-30 and 45-51 are under consideration in this action.
	In claim 14, the degree of substitution has been changed to 2.5 to 10%. In claim 51 the degree of substitution has been changed to 2.5 to 6.5%. Support is seen at page 13 of the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 29-30 and 48-51are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Este et al (Carbohydrate Polymers, 2012, 90, 1378-1385; available online 14, July 2012).
D’Este teaches a conjugate of hyaluronic acid with amino terminated PNIPAM (page 1379, parts 2.1-2.2; The conjugate as in claim 14). The degree of substitution is 6.4% (page 1381, Table 1; as in claims 14 and 51). Fig. 3 (at page 1382, part 3.2.2) shows the G’ and G’’ of a 10% solution wherein G’ and the ratio between G’ above and below the lower CST is in the range as in claim 14. This also reads on claims 29-30 and 48-50.
Claim 14 recites how the conjugate is made, which s not given patentable weight. Claim 14 is a product-by-process claim. Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 21, 23-25, 27-28 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over D’Este et al (Carbohydrate Polymers, 2012, 90, 1378-1385; available online 14, July 2012) in view of Alini et al (WO 2010/099818 A1; document cited in IDS filed 4/1/2018; of record).
D’Este’s teachings are set forth above. D’Este teaches the use of polyacrylamide having a molecular weight of 44 kDa (page 1381, lines 1-2 on right column below Fig. 1part of the limitation of claims 16, 45 and 46). Muramatsu does not teach the limitations of claims 16, 25, 
Alini et al teaches a conjugate of hyaluronic acid (HA) and poly(N-isopropylacrylamide) (PNIPAM; page 1, lines 5-10, page 5, lines 17-29; page 15, lines 22-26; limitation of claim 14). Alini et al discloses in the background section that methacrylation of HA has been used to form gels (page 3, lines 3-7). Based on this suggestion one of ordinary skill in the art will find it obvious to substitute the poly(N-isopropylacrylamide) with poly(N-isopropyl(meth)acrylamide) as in the instant claims 16, 45 and 46 in the conjugate of D’Este in order to look at its properties and its use in medical applications taught. Alini teaches that its conjugates are useful in various medical applications (page 19, line 27 through 21, line 11).  The conjugate can be combined/conjugated with one or more bioactive agents to form a delivery system (page 20, line 7 through page 25, line 22; limitations of claims 21-25, 27-28 and 47). The one or more additives can be in the range of 0.001% to 80% by weight (page 25, lines 23-28; limitation of claim 25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the claimed thermosensitive hyaluronic acid conjugate and its compositions comprising active agents, minerals, salts etc., since such conjugates having the claimed components and their compositions having the claimed additional active agents is known in the art.
One of ordinary skill in the art would be motivated to look for other HA-thermosensitive polymer conjugates since such polymers are useful in several medical applications due to such gels exhibiting thermoreversible properties (Alini). The artisan would be motivated to substitute the thermosensitive polymer as instantly claimed since the structurally close poly(N-isopropylacrylamide) has been used to make such gels with HA and also Alini teaches a 
Also, in the instant case, substitution of poly(N-isopropylacrylamide) with poly(N-isopropyl(meth)acrylamide) requires the replacement of a hydrogen with a methyl group in the polyacrylamide.
It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious result. In re Lincoln, 126 USPQ 477, 53 USPQ 40 (CCPA 1942); In re Drury, 319 F.2d 237, 138 USPQ 39 (CCPA 1963); In re Lohr, 317 F.2d 388, 137 USPQ 548 (CCPA 1963).

Response to Applicant’s Remarks
	The above new art rejection is made of record in view of applicant’s remarks.







Conclusion
1. Elected Claims 14, 16, 21, 23-25, 27-30 and 45-51 (Group II) are rejected.
2. Claims 1-12 and 31-41 (Group I) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
3. Claims 13, 15, 17-20, 22, 26. 42-44 have been canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623